On a former day we dismissed the appeal herein without an opinion, first, as to the guardian because it is an attempt to appeal from an order which he, as guardian, petitioned the court to make, and which therefore was by his consent, see Sec. 1147, Code 1942; 4 C.J.S. Appeal and Error, Sec. 213, pp. 404, 405; and, second, as to the other proposed appellants, because they were not parties to the proceedings sought to be reviewed. Farmers  Merchants Bank v. Rushing, 175 Miss. 826, 831,167 So. 784. For the same reasons, we decline to reinstate. It may be that those now complaining may have some recourse, as to which we express no opinion, but it is not by appeal.
Motion overruled.